Citation Nr: 1753539	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability as secondary to a service-connected left knee disability.

2.  Entitlement to an initial rating in excess of 20 percent for a service-connected left knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision, in pertinent part, granted an increased 20 percent evaluation for the Veteran's service-connected PTSD, effective January 8, 2009, and denied service connection for a back condition.  The Veteran timely appealed those issues.

Additionally, the Board has taken jurisdiction over a claim for TDIU at this time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as TDIU was raised by the Veteran in a September 2012 statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claimed back disability, the Veteran underwent an April 2013 VA examination, in which the examiner diagnosed the Veteran with degenerative disc disease.  Ultimately, the April 2013 examiner opined that the Veteran's degenerative disc disease is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability.  In support of that opinion, the examiner stated that "[t]he imaging reveals degeneration of the lumbar discs which is not related to the chondromalacia of the left knee."  However, the examiner does not explain why the Veteran's back disability, characterized as degeneration of the lumbar discs, is unrelated to his service-connected left knee disability.  Because the VA examiner failed to provide an adequate rationale in support of her opinion, the Board finds that the April 2013 VA examination is inadequate for adjudication purposes.  

Additionally, the April 2013 examiner did not provide a direct service connection opinion with respect to the Veteran's claimed back disability.  The April 2013 examiner noted the Veteran's claims that he injured his back in service, and sought treatment for pain in his lower back starting in service up until the time of the examination.  In his July 2016 Board hearing, the Veteran indicated that he injured his back in a fall while in service, that he fell because he had previously injured his right knee, and that he experienced sharp and shooting pains, and limitation to his range of motion in his back as a result.  The Board notes that the Veteran is competent to report observable symptoms such as pain.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that during his July 2016 Board hearing, the Veteran stated that he received treatment for his back injury while still in-service, in the early 1980's from a private medical provider in Dallas, and at the Marlin VA medical center in 1986 or 1987.  Those treatment records have not yet been associated with the claims file.  On remand, any other private, VA, and service treatment records not already associated with the claims file should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With respect to the Veteran's claim for a higher initial rating for his service-connected left knee, the Veteran asserted in his July 2016 Board hearing that his left knee disability had increased in severity since his April 2013 VA examination.  The Veteran underwent a July 2016 VA examination in which the examiner was asked to assess the current severity of the Veteran's right knee disability; the examiner also appears to have evaluated the Veteran's left knee at that time.  However, the United States Court of Appeals for Veterans Claims (the Court) has issued directives regarding VA examinations in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The July 2016 VA examiner noted that the Veteran exhibited pain in his left knee flexion range of motion, but does not appear to have assessed both the Veteran's active and passive range of motion, and does not specify which was measured in the examination, rendering the examination inadequate per Correia.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Marlin VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his back condition, which is not already of record, including the treatment referenced in his July 2016 Board hearing from Dr. Lee in Dallas in the 1980s.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  The AOJ should contact the National Personnel Records Center, United States Marine Corps and any other appropriate federal records repository to obtain any and all outstanding service treatment records for the Veteran's activated service and associate the records with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability. 
Full range of motion testing must be performed.  The Veteran's knees should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Then, schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of his claimed back disability, to include as secondary to his service-connected left knee disability.  The entire claims file must be reviewed by the examiner.  

After review of the claims file and examination of the Veteran, the examiner should indicate any back disorders found, to include degenerative disc disease.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed back disability is related to his active service or any incident therein.  The examiner should also opine as to whether the Veteran's back disorder is at least as likely as not (50 percent or greater probability) either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's service-connected bilateral knee disabilities, to include any gait disturbance caused by the knees.

If aggravation of the Veteran's back disorder by his service-connected knee disabilities is found, the examiner must attempt to establish a baseline level of severity of his back disorder prior to aggravation by the service-connected knee disabilities.

The examination report must include a complete rationale for all opinions expressed.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the claims on appeal, including entitlement to a TDIU. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




